UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7331



WARNER HILL,

                                           Petitioner - Appellant,

          versus


PATRICK CONROY; ATTORNEY GENERAL FOR THE STATE
OF MARYLAND,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-02-2001-WMN)


Submitted:   January 23, 2004             Decided:   March 25, 2004


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Warner Hill, Appellant Pro Se. Ann Norman Bosse, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Warner Hill appeals the district court’s order denying

his 28 U.S.C. § 2254 (2000) petition and dismissing his case with

prejudice.    We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(6).      This appeal period is

“mandatory and jurisdictional.”        Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

             The district court’s order was entered on the docket on

June 18, 2003.       Hill’s notice of appeal was filed on July 24,

2003,* nearly a week after the expiration of the appeal period.

Hill failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period.            We accordingly

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument   because   the   facts   and legal contentions are adequately




     *
      Because Hill is a pro se inmate, his petition is deemed filed
on July 24, 2003, the day he signed it. See Houston v. Lack, 487
U.S. 266, 276 (1988).

                                   - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -